 Fill in this information to identify the case:
 Debtor name Mid-Atlantic Systems of WPA, Inc.
 United States Bankruptcy Court for the: MIDDLE DISTRICT OF                                                                                           Check if this is an
                                                PENNSYLVANIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Remcon Plastics,                                                                                                                                                         $10,539.30
 Inc.
 208 Shestnut Street
 Reading, PA
 19602-1809
 Elan Cardmember                                                                                                                                                            $9,320.33
 Service
 P.O. Box 790408
 Saint Louis, MO
 63179-0408
 Torgent                                                                                                                                                                    $6,306.90
 Management Co.
 LLC
 5909 Smithfield
 Street
 McKeesport, PA
 15135
 Richtech Industries                                                                                                                                                        $6,119.64
 P.O. Box 381
 Avon, OH 44011
 Lowe's Business                                                                                                                                                            $4,075.24
 Account
 P.O. Box 530970
 Atlanta, GA
 30353-0970
 Enterprise Fleet                                                                                                                                                           $2,627.24
 Management
 P.O. Box 800089
 Kansas City, MO
 64180-0089
 Konica Minolta                                                                                                                                                             $2,270.85
 Business Sol.
 USA Dept. LA 22988
 Pasadena, CA
 91185-2988




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                 Case 1:20-bk-02176-HWV                              Doc 2 Filed 07/20/20 Entered 07/20/20 13:20:47                                               Desc
                                                                     Main Document    Page 1 of 3
 Debtor    Mid-Atlantic Systems of WPA, Inc.                                                                  Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Google LLC                                                                                                                                                                 $1,615.96
 Dept 33654
 P.O. Box 39000
 San Francisco, CA
 94139
 Wesley Toman                                                                                                                                                               $1,440.75
 616 Horne Road
 Smithton, PA 15479
 Rhino Products US                                                                                                                                                          $1,426.00
 Inc.
 1633 Thornwood
 Drive
 Heath, OH 43056
 Comfort Inn                                                                                                                                                                $1,185.48
 2250 North George
 Street
 York, PA 17406
 Xerox Financial                                                                                                                                                            $1,171.35
 Services
 P.O. Box 202882
 Dallas, TX
 75320-2882
 Earth Contact                                                                                                                                                                $959.26
 Products LLC
 15612 S Keeler
 Terrace
 Olathe, KS 66062
 Pomerantz &                                                                                                                                                                  $800.00
 Associates LLC
 1836 Metzerott Road
 TC-1
 Adelphia, MD 20783
 Peoples                                                                                                                                                                      $787.46
 Gas/Equitable Gas
 Co.
 P.O. Box 644760
 Pittsburgh, PA
 15264-4760
 Red Roof Inns                                                                                                                                                                $764.63
 P.O. Box 849800
 Dallas, TX
 75284-9800
 Wex Bank                                                                                                                                                                     $709.36
 P.O. box 4337
 Carol Stream, IL
 60197-4337
 Federal Express                                                                                                                                                              $654.41
 P.O. Box 371461
 Pittsburgh, PA
 15250-7461




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                 Case 1:20-bk-02176-HWV                              Doc 2 Filed 07/20/20 Entered 07/20/20 13:20:47                                               Desc
                                                                     Main Document    Page 2 of 3
 Debtor    Mid-Atlantic Systems of WPA, Inc.                                                                  Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Corporate                                                                                                                                                                    $435.37
 Promotions, Inc.
 1283 Amy Court
 Eldersburg, MD
 21784
 Comcast Business                                                                                                                                                             $399.00
 P.O. Box 3001
 Southeastern, PA
 19398-3001




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                 Case 1:20-bk-02176-HWV                              Doc 2 Filed 07/20/20 Entered 07/20/20 13:20:47                                               Desc
                                                                     Main Document    Page 3 of 3
